UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF PENNSYLVANIA

 

PHILADELPHIA DIVISION
In re:
Holly L. Fry Case no. 17-17480
Chapter 13
Debtor.
/
NOTICE OF DEFAULT

1. On or about November 03, 2017, Holly L. Fry (the ““Debtors”) filed a Voluntary Petition
for Relief pursuant to Chapter 7 of the United States Bankruptcy Code. [DE #1]

2. On or about August 27, 2018, Wilmington Savings Fund Society, FSB, as Owner Trustee
of the Residential Credit Opportunities trust V-C through its predecessors in Interest,
Specialized Loan Servicing, LLC. (the “Secured Creditor’) filed a Motion for Relief from
the Automatic Stay pursuant to 11 U.S.C. §362(d) for its claim to the real property
commonly known as 2218 E. Cumberland Street, Philadelphia, PA 19125 (hereinafter
“Property”). [DE # 41]

3. On or about October 4, 2018 the Debtor and the Secured Creditor agreed to a Conditional
Order allowing the automatic stay to remain in effect for the Property. [DE 52]. Please
see the Conditional Order, stipulation and Transfer of Claim attached hereto as Exhibit
“A”

4. As of September 1, 2018, the Debtor is in default of his mortgage, and thus the
Conditional Order, granting the Secured Creditor’s motion for relief from the automatic
Stay

5. Pursuant to the Conditional Order granting the Secured Creditor’s motion for relief from
the automatic stay, the Debtor has ten (10) days to cure the default after receipt of this
Notice of Default before the Secured Creditor may obtain an Order Vacating the
Automatic Stay.

Respectfully submitted,

DWALDMANLAW, P.C.

/S/ Kathryn Wakefield, Esquire
4900 Carlisle Pike, #182
Mechanicsburg, PA 17050
Telephone: (844) 899-4162
Facsimile: (844) 882-4703
Attorneys for Plaintiff
To:

Holly L. Fry
218 E. Cumberland Street
Philadelphia, PA 19125

Holly L. Fry

c/o Brad J. Sadek

Sadek and Cooper

1315 Walnut Street, Suite 502
Philadelphia, PA 19107

Trustee

William C. Miller, Esq.
Chapter 13 Trustee
P.O. Box 1229
Philadelphia, PA 19105

U.S. Trustee

United States Trustee

Office of the U.S. Trustee

200 Chestnut Street, Suite 502
Philadelphia, PA 19106
Case 17-17480-mdc Doc52 Filed 10/04/18 Entered 10/04/18 07:52:51 Desc Main

Document Page iof4

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

 

 

 

Holly L. Fry CHAPTER 13
Pebror
Specialized Loan Servicing LIC
Movant
VS, NO. 17-17480 MDC
Hloily L. Fry
Debtor
David Fry oo
Thomas Joseph Farrell, Jr, 11 U.S.C. Sections 362 and 1301
Co-Debtor
William C. Miller Esq.
Trustee
STIPULATION

 

AND NOW, il is hereby stipulated and agreed by and between the uudecsigned as follows:
I, ‘The post-petition arrearage on the mortgage held by the Mayant on the Debtors’

residence is $13,165.66, which breaks down as follows:

Post-Pelition Payments: December J, 2017 to January 1. 2018 at $1,326.03/manth
February 1, 2018 to September 1, 2018 al $1.344.20émunth
Total Post-Petition Arrears 913,165.66
2. The Debtors shall cure said arrearages in the following manner:

a). Within seven (7) days of the filing of this Stipulation, Debtors shall file an
Amended Chapter 13 Plan to include the post-petition arrears of $13,165.66.

b). Movant shall file an Amended or Supplemental Proof af Claim io inchide the
post-pefition arrears of $13,165.66 along with the pre-petilion arrears;

¢). The new 410A form fora Proof of Chtim shall not be required for this Amenced
or Supplemental Proof of Claim,

3. Beginning with the payment due October (. 2018 and cominuing thereafter,

Deblors shall pay to Movant the present regular monthly mortgaye payment of $1,314.20 (or as
adjusted pursuant to the terms of the mortgage) on or before the first 1“) day of each month (vith

late charges being assessed after the 15" of the month).
Case 17-17480-mdc Doc52 Filed 10/04/18 Entered 10/04/18 07:52:51 Desc Main
Document Page 2 of 4

4, Should Debtors provide sullicient proof of payments made, but not credited (frant
& back copies of cancelled checks andéor money orders). Movant shall adjust the account
accordingly.

5, In the event the payments under Section 3 above are not tendered pursuant to the
lerins of this stipulation, Movant shall notify Debtors and Debtors’ attorney of the default in writing
and the Debtors muy cure said default within FIFTEEN (15) days of the date of said notice. If
Debtors should fail to cure the default within tifeen (15) days, Movant may file a Certification of
Default with the Court and the Court shall enter an Order granting Movant immediate relief from the
automatic stay and waiving the stay provided by Bankruptey Rule 4001 (a)(3).

6, If the case is converted to Chapter 7, Movant shall file a Certification of Default
with the Court und the Court shall enter an order granting Movant relief from the automatic slay,

7. If the instant bankruptey is terminated by either dismissal or discharge, this
agreement shall be null and void, and is not binding upan the parties.

8, The provisions of this stipulation do nat constitute u waiver by Moyant of its right to
seck reimbursement of any amounts not included in this slipwation, including fees and costs, duc

under the terms of the mortgage and applicable law.

9, The parties agree that a facsimile signature shall be considered an original signature.
Date: — September 21, 2018 és/ Kevin G. McDonald, Esquire

Kevin G. McDonald, Esquire
Altorney for Movant

ome AU EO LE,

Brad IS Sudek-sqnire =e —
Atlomey for Debtors

poe fof) F

   

ayithout prejudice to any
trustee rights or remedies
Case 17-17480-mdc Doc52 Filed 10/04/18 Entered 10/04/18 07:52:51 Desc Main
Document Page 3 of 4

Approved by the Court this 4th day of October. 2018. However, the court
retains diseretion regarding entry of any further order, Be.

Bankruptcy Judge
Magdeline J), Coleman

 
Case 17-17480-mde Doc52 Filed 10/04/18 Entered 10/04/18 07:52:51 Desc Main
Document Page 4 of 4

NBS Specialized Loan Servicing LLC
Case 17-17480-mdc Doc51 Filed 10/02/18 Entered 10/02/18 15:52:21
Document Page 1 of 4

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

Holly L. Fry CHAPTER 13

VS. NO. 17-17480 MDC
Hally L. Fry

David Fry

Thomas Joseph Farrell, Jy, 1} U.S.C, Seetions 362 and 1301

William C. Miller Esq,

 

Trustee

STIPULATION

AND NOW, il is hereby stipulated and agreed by and between the undersigned as follows:
i, The post-pelition arrearage on the mortgage held by the Moyant on the Debtors’
residence is $13,165.66, which breaks down as follows;

Post-Petition Payments: December f, 2017 to January 1. 2018 at $1,326.03/month

Vebruary 1, 2018 (0 September |, 2018 ai $1.314.20/monrh
$13,165.66

Total Post-Petition Arrears

2, The Debtors shall cure said arrearages in the following manner:

a), Within seven (7) days of the filing of this Stipulation, Debtors shall file an
Amended Chapter 13 Plan ta include the posi-petition arrears of $13,165.66,

b). Movant shalt file an Amended or Supplemental Proof of Clainy ta include the
post-petilion arrcars of $13,165.66 along with the pre-peulion arrears;

¢). The new 410A form fora Proof of Claim shall not be required for this Amended
or Supplemental Proof of Claim.

3. Bexinning with the payment due Oclaber [. 2018 and continuing thereafter,

Deblors shall pay ta Movant the present regular monthly mortgage payment of $1314.20 (or as
adjusted pursuant to uie terms of the mortgage) on ot before the first 1“) day of each month (with

late charges beg ussessed alter the 15" of the month).

Desc Main
Case 17-17480-mdce Doc51 Filed 10/02/18 Entered 10/02/18 15:52:21 Desc

Document Page 2 of 4

4, Should Debtors provide sufficient proof of payments made, but not credited (tront
& back copies of cancelled checks and‘or money orders), Movant shall adjust the account
accordingly.

5, In the cvent the payments under Section 3 above are not tendered pursuant to the
terms of this stipulation, Movant shall notify Debtors and Debtors” attorney of the default in writing
and the Debtors may cure said default within FUFTEEN (15) days af the date of said notice. If
Debtors should fail to cure the default within tifeen (15) days, Movant may file a Certification of
Default with the Court and the Court shall enter an Order granting Movant immediate relief from the
automatic stay and waiving the stay provided by Bankruptey Rule 4001(a)(3).

6, If the case is converted to Chapter 7, Movant shall file a Certification of Default
with the Court und (he Court shall enter an order granting Movant relief from the automatic slay,

7. If the instant bankruptcy is terminated by either dismissal or discharge, this
agreement shall be null and void, and is not binding upon the partics.

8. The provisions of this stipulation do not constitute u waiver by Movant of its right to
seck reimbursement of any amounts not included in this stipulation, including fees and costs, due
under the terms of the mortgage and applicable law.

9, ‘The parties agree that a facsimile signature shall be considered an original signature.

Date: Seplember 21, 2018 ‘st Kevin G. McDonald, Esquire

Kevin G. McDonald, fsquire
Attorney for Movant

 

cpa
en ee
=_

< ©
Date: VLA TS oo : ee — aie= eS

~~ -Brad.J-SudeksEsqnire
Attomey for Debtors

 

  
  
  

poe fof)

 

Chaptey 13 Thistee

a ~ to fos (

_*yithout prejudice to any
trustee rights or remedies

Main
Case 17-17480-mdc Doc51i Filed 10/02/18 Entered 10/02/18 15:52:21 Desc Main
Document Page 3of 4

Approved by the Court this 0 day of . 2018. However, the caurt

retains diseretion regarding entry of any further order,

 

Banicuptey Judge
Magdeline 1), Coleman
Case 17-17480-mdce Doc51_ Filed 10/02/18 Entered 10/02/18 15:52:21 Desc Main
Document Page 4 of 4

NBS Specialized Loan Servicing LLC
Case 17-17480-mdc Doc81 Filed 05/17/19 Entered 05/17/19 19:54:31 Desc Main
Document Page1of5

B2100A (Form 2100A) (12/15)

United States Bankruptcy Court

Eastern District Of Pennsylvania (Philadelphia)

Inre Holly L. Fry . Case No. 17-17480-mdc

 

TRANSFER OF CLAIM OTHER THAN FOR SECURITY

A CLAIM HAS BEEN FILED IN THIS CASE or deemed filed under 11 U.S.C. § 1111(a).
Transferee hereby gives evidence and notice pursuant to Rule 3001(e)(2), Fed. R. Bankr. P., of the
transfer, other than for security, of the claim referenced in this evidence and notice.

 

 

Trust o the Restor Credit Opportunies Trust Specialized Loan Servicing LLC
Name of Transferee Name of Transferor

Name and Address where notices to transferee Court Claim # (if known): 16-1

should be sent: a Amount of Claim: 258,392.63

AMIP Management Date Claim Filed: 04/10/2018

3020 Old Ranch Parkway, Suite 180
Seal Beach, CA 90740

Phone: 562-735-6555x110 Phone: 800-315-4757
Last Four Digits of Acct #; 3068 Last Four Digits of Acct. #: 1124

 

 

Name and Address where transferee payments
should be sent (if different from above):
FCI Lender Services Inc.

PO BOX 27370,
Anaheim Hills, CA 92809-0112

Phone: (800) 931-2424, x651
Last Four Digits of Acct #:

 

T declare under penalty of perjury that the information provided in this notice is true and correct to the
best of my knowledge and belief.

By:/s/ Michelle Ghidotti-Gonsalves Date: 05/17/2019
Transferee/Transferee’s Agent

 

 

Penalty for making a false statement: Fine of up to $500,000 or imprisonment for up to 5 years, or both, 18 U.S.C. §§ 152 & 3571
ase 17-17480-mdc Doc 81 Filed 05/17/19 Entered 05/17/19 19:54:31 Desc Mail4/10/2019
FCI Lender Services, Inc. Document Page 2o0f5

 

Loan Servicing ¢ Specialty Servicing »° Default

 

Phone: 800-931-2424 Fax: 714-282-5775

NOTICE OF SERVICING TRANSFER

 

DAVID FRY Loan #

2218 ECUMBERLAND ST Property: 2218 E CUMBERLAND ST

PHILADELPHIA, PA 19125 PHILADELPHIA, PA 19125
Dear DAVID FRY:

The servicing of your Promissory Note is being transferred, effective 04/09/2019. This means that after this date, a
new Servicer will be collecting your Promissory Note payments from you. Nothing else about your Promissory
Note will change.

BSI Financial Services is now collecting your payments. BSI Financial Services will stop accepting payments
received from you on 04/09/2019. FCI Lender Services, Inc. will collect your payments going forward. FCI Lender
Services, Inc. will start accepting payments received from you on 04/09/2019.

Send all payments due on or after 04/09/2019 to FCI Lender Services Inc. at this address: PO BOX 27370,
Anaheim, CA 92809-0112.

If you have any questions for either your present servicer, BSI Financial Services, or your new Servicer FCI Lender
Services, Inc. about your Promissory Note or this transfer, please contact them using the information below:

 

Previous Servicer Current Servicer:
BSI Financial Services FCT Lender Services, Inc.
Customer Care Customer Care Department
314 South Franklin Street, Second Floor Post Office Box 27370
Titusville, PA, 16354 Anaheim Hills, California 92809-0112
1-800-327-7861 (toll free or collect) (800) 931-2424, x651 (toll free)
Hours of Operation: Hours of Operation
Monday - Friday Monday — Friday
08:00 AM - 11:00 PM (Eastern Standard Time) 08:00 AM — 05:00 PM (Pacific)

ooo
Important Note about insurance: If you have mortgage life or disability insurance or any other type of optional
insurance, the transfer of servicing rights may not affect your insurance because we have not serviced mortgage life
or disability premiums, However, if you wish to retain optional insurance, we would suggest that you contact your
current optional product service provider or your Lender.

Under Federal law, during the 60-day period following the effective date of the transfer of the loan servicing, a loan
payment received by your old Servicer on or before its due date may not be treated by the new Servicer as late, and a
late fee may not be imposed on you.

Sincerely,
Customer Care Department
FCI Lender Services

1 Page Total

WELCOME LETTER - 20140728

FCI Lender Services, Inc. » PO BOX 27370 + Anaheim + CA 92809-0112» NMLS#4920 « BRE 01022780 + www.trustfci.com
ase 17-17480-mdc Doc81_ Filed 05/17/19 Entered 05/17/19 19:54:31 Desc Maia/10/2019
FCI Lender Services, Inc. Document Page 3of5

 

Loan Servicing «+ Specialty Servicing ° Default

 

Phone: 800-931-2424 Fax: 714-282-5775

BORROWER WELCOME LETTER

 

DAVID FRY

2218 E CUMBERLAND ST

PHILADELPHIA, PA 19125 Re Loan Number:

Property: 2218 E CUMBERLAND ST, PLIILADELPHIA, PA 19125

   

 

Dear DAVID FRY:

Welcome to FCI Lender Services, Inc. (“FCI”) Loan servicing! FC! is your Servicing Agent and is servicing your Promissory
Note on behalf of your Lender/Creditor, Residential Credit Opportunities Trust V-C (The “Creditor’). FCI is also a Debt
Collector. Your Creditor has authorized FCI to process and collect your scheduled Promissory Note payments according to your
Promissory Note and Security Instrument. A Payment Statement will be mailed or emailed to you on a regular basis. Please send
your check with your account number written on it, plus the payment coupon from your statement (unless you have established an
Automated Payments (ACH) debit program with FCI). You should review each Pavment Statement carefully for accurate loan
information. At year-end, an interest statement (IRS Form 1098) will be mailed to you for tax purposes. To view your account,
and for other payment options, visit www.trustfci.com and click on “Borrower Payment Options” located at the top of FCl’s web
page.

IMPORTANT BANKRUPTCY INFORMATION
IF YOU OR YOUR ACCOUNT ARE SUBJECT TO PENDING BANKRUPTCY PROCEEDINGS, OR IF YOU
RECEIVED A BANKRUPTCY DISCHARGE ON THIS DEBT, THIS STATEMENT IS FOR INFORMATIONAL
PURPOSES ONLY AND IS NOT AN ATTEMPT TO COLLECT A DEBT.
Your Creditor has provided FCI the following

information regarding the Total Amount Due on your Promissory Note (the “Debt’).

       

 

Deferred Principal Balance: $ 0.00 Principal Balance: $ 235,100.80
Deferred Unpaid Interest: $ 0.00 Accrued Interest: $ 26,879.86
Deferred Late Charges: $0.00 Accrued Late Charges: $0.00
Deferred Loan Charges: _$ 0.00 Other Amounts Due: _$ 17,120.87

 

 

Amount of Debt: $ 279,101.53

SSS SS SSS SSS oes S SSS eS. «[«[[e_S—_—EE
VALIDATION OF DEBT: Unless you, the consumer, within thirty days after receipt of this notice, dispute the validity of the
Debt, or any portion thereof, the Debt will be assumed to be valid by FCT as the Debt Collector. If you notify FCT in writing, within
thirty days after receipt of this notice, that you dispute the Debt or any portion of the Debt, we will, as required by law, obtain and
mail to you verification of the Debt and/or a copy of a Judgment against you. Upon your written request within the thirty-day
period, FCI as the Debt Collector will provide you, as the consumer, with the name and address of the original creditor, if different
from the current Creditor.

As of the date of this Notice, the Debt is $ 279,101.53. Because of interest, late charges, and other charges that may vary from day
to day, the amount due on the day you pay may be greater. Hence, if you pay the amount shown above, an adjustment may be
necessary after we receive your check, in which event we will inform you before depositing the check for collection.

PLEASE BE ADVISED YOUR LOAN TERMS MAY BE ADJUSTED ONCE ALL LOAN DOCUMENTS HAVE BEEN
RECEIVED AND/OR REVIEWED.

IF YOU ARE NOT IN BANKRUPTCY OR DISCHARGED OF THIS DEBT, BE ADVISED THAT FCITIS A DEBT
COLLECTOR AND IS ATTEMPTING TO COLLECT A DEBT ANY INFORMATION OBTAINED WILL BE USED
FOR THAT PURPOSE.

If you have any questions regarding the above information, please write or call FCI’s Customer Care Center toll-free number at |-
800-931-2424 (x651) during normal business hours (Monday-Friday, 8:00 AM — 5:00 PM, PST). When calling, please reference
your loan number.

Sincerely,
Customer Care Department
FCT Lender Services

3 Pages Total

WELCOME LETTER - 2u140728

FCI Lender Services, Inc. e PO BOX 27370 « Anaheim » CA 92809-0112* NMLS#4920 « BRE 01022780 + www.trustfci.com

 
ase 17-17480-mdc Doc 81 Filed 05/17/19 Entered 05/17/19 19:54:31 Desc Maii4/10/2019
FCI Lender Services, Inc. Document Page 4of5

 

Loan Servicing « Specialty Servicing « Default

 

Phone: 800-931-2424 Fax: 714-282-5775

ANNOUNCING

FCV?S BORROWER LIVE LOGIN

FCI’s live login gives Borrowers access to current Loan Information including:

Monthly Statements
Principal Balance
Payment History

Loan Charges
Payments Due

Use your Borrower Login to make last minute Online Payments that will be credited to
your account based on the time submitted. Simply click on “Express Payment” to make your
loan payment for a small Express Payment fee.

Providing your loan is performing and current, you can also use your Borrower Login to set
up Automatic Payments (ACH), and not worry about sending in checks again.

Go to www.trustfci.com “Customer Login” and click on “Borrower Login” to set up your
account.

Sincerely,
Customer Care Department
FCI Lender Services

3 Pages Total

WELCOME LETTER - 20140725

FCI Lender Services, Inc, * PO BOX 27370 » Anaheim » CA 92809-0112* NMLS#4920 » BRE 01022780 » www.trustfci.com
ase 17-17480-mdc Doc 81 Filed 05/17/19 Entered 05/17/19 19:54:31 Desc Maij4/10/2019
FCI Lender Services, Inc. Document Page 5of5

 

Loan Servicing « Specialty Servicing -¢ Default

 

Phone: 800-931-2424 Fax: 714-282-5775

Privacy Policy

 

 

DAVID FRY
2218 E CUMBERLAND ST
PHILADELPHIA, PA 19125

 

 

 

Dear DAVID FRY:

At FCI Lender Services and our family of companies, we appreciate your business and the trust you have placed in us. We are
committed to protecting the personal data we obtain about you. Please know that we do not sell your personal data. Please review
the following details.

What personal data we may collect about you?
We may collect personal data about you to process your payments and to communicate with you regarding the status of your loan
and payments. When required, we will obtain your consent before collecting it. The personal data may include:
Name and Address
Credit & Payment Data
Social Security number or taxpayer identification number

What do we do with your personal data?

We comply with Federal and State requirements related to the protection and use of your data. This means we only share data
where we are permitted or required to do so. We also may be required to obtain your authorization before disclosing certain types of
personal data. We may use your data for the following:

Process Loan and Payments
Respond to your requests
Comply with regulatory requirements
Prevent Fraud

We do not sell personal data about current or former customers or their accounts. We do not share your personal data for marketing
purposes with anyone outside our family of companies. When affiliates or outside companies perform a service on our behalf, we
may share your personal data with them. We require them to protect your personal data, and we only permit them to use your
personal data to perform these services. Examples of outside parties who may receive your data are:
State or Federal Authorities
Other companies or service providers supporting your account

How do we protect your personal data?

In order to protect your personal data, we maintain physical, electronic, and procedural safeguards. We review these safeguards
regularly in keeping with technological advancements. We restrict access to your personal data. We also train our employees in the
proper handling of your personal data.

Our commitment to keeping you informed.
We will send you a Privacy Policy each year while you are our customer. In the event we broaden our data sharing practices, we
will send you a new policy.

3 Pages Total
WELCOML DETTE DoL4u7%

FCI Lender Services, Inc. » PO BOX 27370 + Anaheim « CA 92809-0112- NMLS#4920 + BRE 01022780 « www.trustfci.com
